DETAILED ACTION
Receipt of Arguments/Remarks filed on January 22 2021 is acknowledged. Claims 1-32 were/stand cancelled. Claims 33-37 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22 2021 was considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 33-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nilsson et al. (USPGPUB No. 20090304790, cited on PTO Form 1449) in view of Kanari et al. (USPGPUB No. 20090018175, cited on PTO Form 1449) and Park et al. (USPGPUB No. 20030180362) and Nilsson et al. (USPGPUB No. 20080227847, cited on PTO Form 1449, referred to in the Office action as Nilsson ‘847).
Applicant Claims
	The instant application claims a composition that provides monomethyl fumarate (MMF) upon oral administration to a human subject, wherein the composition (a) is in a 
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Nilsson et al. is directed to controlled release pharmaceutical compositions comprising a fumaric acid ester.  Claimed esters include mono (C1-C5) alkyl esters of fumaric acid which includes monomethyl fumarate and salts thereof (claims 1, 23 and 28).  Administration once, twice or three times daily is taught (claim 30).  Dosages are from 90 to 360 mg active substance.  Specific dosages include 90, 120, 180, 240 or 360 mg active substance (claim 33-34).  Claimed is treating multiple sclerosis via oral administration of an effective dosage form (claim 44).  Taught is prolonging and/or delaying the release of the active substance from the composition in order to solve the appearance of gastrointestinal side effects upon oral administration (paragraph 0039).  Capsules are taught (paragraph 0044-0045 and 0057).  Capsules are known to contain ingredients such as polyoxyl 40 hydrogenated castor oil (paragraph 0045).  Enteric coating of capsules is taught (example 3).  Matrix systems comprising povidone (polyvinyl pyrrolidone) is taught (paragraph 0059).  Povidone is also taught as a hydrophilic excipient (paragraph 0104).  Granules comprising the active and povidone are taught (paragraph 0111 and 0184).  Places in the granules into capsules is taught (paragraph 0184).  A monomethyl fumarate Cmax of about 0.4 to about 2 mg/L which is previously described in the literature.  However, in order to avoid many frequent daily NSAID such as aspirin (paragraph 0159).  Tablets comprise excipients to increase flowability or to improve tableting behavior can be included.  These include lubricants such as magnesium stearate (paragraph 0114).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Nilsson et al. mentions castor oil, Nilsson et al. does not expressly state its use in the granules/tablet.  However this deficiency is cured by Kanari et al.
	Kanari et al. is directed to pharmaceutical excipient complex.  Lubricants can be added to the pharmaceutical composition to reduce adhesion and/or ease the release of the product from the die.  Lubricants taught include magnesium stearate and hydrogenated castor oil (paragraph 0056).  Enteric coatings are also taught (paragraph 0062-0063).
	Nilsson et al. does not teach seal coatings.  However, this deficiency is cured by Park et al.
Park et al. is directed to multistage oral drug controlled-release system.  It is taught that pH dependent release modifying polymers are generally used as an enteric coating (paragraph 0051).  It is taught that for stability and color of preparation, seal coatings can be conducted (paragraph 0069).  The hydrogenated castor oil can also be used as a hydrophobic material in the granules (claims 1 and 6).  

Nilsson ‘847 is directed to novels salts of fumaric acid monoalkylesters and their pharmaceutical use.  Taught are salts of monoalkylesters of fumaric acid (paragraph 0009).  The salts upon oral administration and in comparison to that obtained after oral administration of Fumaderm tablets in an equivalent dosage give a reduction in GI related side-effects and/or reduce flushing (paragraph 0034).  The active substance may be used in combination with another fumaric acid ester such as dimethyl fumarate (paragraph 0078).  Dosages range from 90 to 1000 mg including 180 or 360 mg (paragraph 0088).  The dosage of a compound to be administered should provide an area under the plasma concentration vs. time profile (AUC0-Infinity) of the corresponding alkyl fumarate from about 30 to 750, such as 30 to 600, about 30 to 450, from about 30 to 300 or from about 30 to 150 mgxmin/L which corresponds to (0.5-12.5, 0.5-10, 0.5-7.5, 0.5-5 and 0.5-2.5 h.mg/L) after a single dose administration to humans (paragraph 0095).  The pharmaceutical composition has an enteric coating (paragraph 0168).  Typically the composition according to the invention are designed to deliver the active substance in a prolonged manner.  Apart from the characteristic in vitro release patterns described herein, such a prolonged release is reflected in the pharmacokinetic parameters obtained after a clinical study as well.  A monomethyl fumarate Cmax of about 0.4 to about 2 mg/L which is previously described in the literature.  However, in 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Nilsson et al., Kanari et al., Park et al. and Nilsson ‘847 and utilize an enteric coated capsule.  One of ordinary skill in the art would have been motivated to utilize enteric capsules, monomethyl fumarate and polyvinylpyrrolidone as these are specific embodiments suggested by Nilsson et al.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Nilsson et al., Kanari et al., Park et al. and Nilsson ‘847 and utilize hydrogenated castor oil in the core. One skilled in the art would have been motivated to utilize hydrogenated castor oil for its lubricant properties as taught by Kanari et al.  One skilled in the art would have a reasonable expectation of success as Nilsson et al. suggests lubricants can be utilized and Kanari et al. suggests that the lubricants taught in Nilsson et al. are functionally equivalent to hydrogenated castor oil.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Nilsson et al., Kanari et al., Park et al. and Nilsson ‘847 and utilize seal coating(s).  One of ordinary skill in the art would have motivated to utilize seal coatings for stability and color of preparation as taught by Park et al.  It would have been obvious to seal coat the granules and/or the capsule for these reasons.
Regarding the claimed AUC, firstly the prior art suggests the same dosage form (i.e. enteric coated capsule with a fumarate that provides monomethyl fumarate upon In re Baxter-Travenol Labs. 952 F.2d 388, 392 (Fed. Cir. 1991); see also, In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990) (obviousness rejection affirmed where using claimed elements in the manner suggested by the prior art necessarily resulted in claim-recited effect).  Secondly, Nilsson ‘847 which teaches a substantially similar composition to Nilsson et al. (i.e. prolonged release of a composition which upon oral administration provides monomethyl fumarate and is enterically coated) teaches that the dosage of a compound to be administered should provide an area under the plasma concentration vs. time profile (AUC0-Infinity) of the corresponding alkyl fumarate from about 30 to 750, such as 30 to 600, about 30 to 450, from about 30 to 300 or from about 30 to 150 mgxmin/L which corresponds to (0.5-12.5, 0.5-10, 0.5-7.5, 0.5-5 and 0.5-2.5 h.mg/L) after a single dose administration to humans which overlaps with the instant claimed.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8399514 (cited on PTO Form 1449) in view of Nilsson et al., Kanari et al., Park et al. and Nilsson ‘847. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a composition that provides monomethyl fumarate (MMF) upon oral administration to a human subject, wherein the composition (a) is in a capsule that is enteric coated and (b) further comprises polyvinyl pyrrolidone and hydrogenated castor oil, and wherein administration of said composition to the subject provides a mean AUCo-infinity ranging from about 3.14 h.mg/L to about 4.91 h.mg/L, provided that the composition does not contain about 240 mg dimethyl fumarate (DMF).
Patent ‘514 claims a method of treating a subject in need of treatment for multiple sclerosis comprising orally administering to the subject a therapeutically effective amount of monomethyl fumarate and one or more pharmaceutically acceptable excipients.  2,3,4 or 6 equal doses are claimed.  Capsules are claimed. 
Patent ‘514 does not claim an enteric coating, polyvinylpyrrolidone, and castor oil.  However, this deficiency is cured by Nilsson et al., Kanari et al., Park et al. and Nilsson ‘847.
Nilsson et al. is directed to controlled release pharmaceutical compositions comprising a fumaric acid ester.  Claimed esters include mono (C1-C5) alkyl esters of fumaric acid which includes monomethyl fumarate (claims 1, 23 and 28).  Administration 
Kanari et al. is directed to pharmaceutical excipient complex.  Lubricants can be added to the pharmaceutical composition to reduce adhesion and/or ease the release of the product from the die.  Lubricants taught include magnesium stearate and hydrogenated castor oil (paragraph 0056).  Enteric coatings are also taught (paragraph 0062-0063).
Park et al. is directed to multistage oral drug controlled-release system.  It is taught that pH dependent release modifying polymers are generally used as an enteric coating (paragraph 0051).  The release modifying layer may further comprise a 
Nilsson ‘847 is directed to novels salts of fumaric acid monoalkylesters and their pharmaceutical use.  Taught are salts of monoalkylesters of fumaric acid (paragraph 0009).  The salts upon oral administration and in comparison to that obtained after oral administration of Fumaderm tablets in an equivalent dosage give a reduction in GI related side-effects and/or reduce flushing (paragraph 0034).  The active substance may be used in combination with another fumaric acid ester such as dimethyl fumarate (paragraph 0078).  Dosages range from 90 to 1000 mg including 180 or 360 mg (paragraph 0088).  The dosage of a compound to be administered should provide an area under the plasma concentration vs. time profile (AUC0-Infinity) of the corresponding alkyl fumarate from about 30 to 750, such as 30 to 600, about 30 to 450, from about 30 to 300 or from about 30 to 150 mgxmin/L which corresponds to (0.5-12.5, 0.5-10, 0.5-7.5, 0.5-5 and 0.5-2.5 h.mg/L) after a single dose administration to humans (paragraph 0095).  The pharmaceutical composition has an enteric coating (paragraph 0168).  Typically the composition according to the invention are designed to deliver the active substance in a prolonged manner.  Apart from the characteristic in vitro release patterns described herein, such a prolonged release is reflected in the pharmacokinetic parameters obtained after a clinical study as well.  A monomethyl fumarate Cmax of about 0.4 to about 2 mg/L which is previously described in the literature.  However, in 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’514, Nilsson et al., Kanari et al., Park et al. and Nilsson ‘847 and utilize an enteric coated capsule wherein the enteric coating contains hydrogenated castor oil with granules comprising monomethyl fumarate and polyvinylpyrrolidone.  One of ordinary skill in the art would have been motivated to utilize enteric capsules, monomethyl fumarate and polyvinylpyrrolidone as these are specific embodiments suggested by Nilsson et al.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’514, Nilsson et al., Kanari et al., Park et al. and Nilsson ‘847 and utilize seal coatings.  One of ordinary skill in the art would have motivated to utilize seal coatings for stability and color of preparation as taught by Park et al.  It would have been obvious to seal coat the granules and/or the capsule for these reasons.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’514, Nilsson et al., Kanari et al., Park et al. and Nilsson ‘847 and utilize hydrogenated castor oil as an excipient. One skilled in the art would have been motivated to utilize hydrogenated castor oil for its lubricant properties as taught by Kanari et al.  
Regarding the claimed AUC, firstly the prior art suggests the same dosage form (i.e. enteric coated capsule with a fumarate that provides monomethyl fumarate upon oral administration with PVP and hydrogenated castor oil).  The reference is silent to the In re Baxter-Travenol Labs. 952 F.2d 388, 392 (Fed. Cir. 1991); see also, In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990) (obviousness rejection affirmed where using claimed elements in the manner suggested by the prior art necessarily resulted in claim-recited effect).   Secondly, Nilsson ‘847 which teaches a substantially similar composition to patent ‘514 (i.e. prolonged release of a composition which upon oral administration provides monomethyl fumarate and is enterically coated) teaches that the dosage of a compound to be administered should provide an area under the plasma concentration vs. time profile (AUC0-Infinity) of the corresponding alkyl fumarate from about 30 to 750, such as 30 to 600, about 30 to 450, from about 30 to 300 or from about 30 to 150 mgxmin/L which corresponds to (0.5-12.5, 0.5-10, 0.5-7.5, 0.5-5 and 0.5-2.5 h.mg/L) after a single dose administration to humans which overlaps with the instant claimed.  

Claims 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10391160 (cited on PTO Form 1449) in view of Nilsson et al., Kanari et al., Park et al. and Nilsson ‘847. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above.  

Patent ‘160 does not claim an enteric coating, polyvinylpyrrolidone, and castor oil.  However, this deficiency is cured by Nilsson et al., Kanari et al., Park et al. and Nilsson ‘847.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’160, Nilsson et al., Kanari et al., Park et al. and Nilsson ‘847 and utilize an enteric coated capsule wherein the enteric coating contains hydrogenated castor oil with granules comprising monomethyl fumarate and polyvinylpyrrolidone.  One of ordinary skill in the art would have been motivated to utilize enteric capsules, monomethyl fumarate and polyvinylpyrrolidone as these are specific embodiments suggested by Nilsson et al.  
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’160, Nilsson et al., Kanari et al., Park et al. and Nilsson ‘847 and utilize seal coatings.  One of ordinary skill in the art would have motivated to utilize seal coatings for stability and color of preparation as taught by Park et al.  It would have been obvious to seal coat the granules and/or the capsule for these reasons.
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Patent ’160, Nilsson et al., Kanari et al., Park et al. and Nilsson ‘847 and utilize hydrogenated castor oil as an excipient. One 
Regarding the claimed AUC, firstly the prior art suggests the same dosage form (i.e. enteric coated capsule with a fumarate that provides monomethyl fumarate upon oral administration with PVP and hydrogenated castor oil).  The reference is silent to the mean AUC which is a property which cannot be measured until after administration (as suggested by Nilsson ‘847.  This claimed property, mean AUC, would necessarily be possessed by the dosage form.  Mere recognition of latent properties in the prior art does not render obvious an otherwise known invention. In re Baxter-Travenol Labs. 952 F.2d 388, 392 (Fed. Cir. 1991); see also, In re Woodruff, 919 F.2d 1575, 1577-78 (Fed. Cir. 1990) (obviousness rejection affirmed where using claimed elements in the manner suggested by the prior art necessarily resulted in claim-recited effect).   Secondly, Nilsson ‘847 which teaches a substantially similar composition to patent ‘160 (i.e. prolonged release of a composition which upon oral administration provides monomethyl fumarate and is enterically coated) teaches that the dosage of a compound to be administered should provide an area under the plasma concentration vs. time profile (AUC0-Infinity) of the corresponding alkyl fumarate from about 30 to 750, such as 30 to 600, about 30 to 450, from about 30 to 300 or from about 30 to 150 mgxmin/L which corresponds to (0.5-12.5, 0.5-10, 0.5-7.5, 0.5-5 and 0.5-2.5 h.mg/L) after a single dose administration to humans which overlaps with the instant claimed.  

Response to Arguments
Applicants’ arguments filed January 22 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) the Examiner relies on case law involving inherency.  The examiner provides no rationale or evidence to show inherency.  It is argued that the Examiner has not established a prima facie case of obviousness.  It is argued that there is not a single product in Nilsson ‘790 that discloses an MMP-providing composition in an enteric coated capsule which contains polyvinyl pyrrolidone and hydrogenated castor oil.  The examiner does not provide any rationale or evidence to show that any specific composition in Nilsson ‘790 would provide the MMF AUC specified.  It is argued that if hydrogenated castor oil is alleged to be implicitly disclosed in Nilsson ‘790 it has not been established by the examiner.  It is argued that the examiner appears to simply assume that an excipient such as magnesium stearate taught in Nilsson ‘790 is functionally equivalent to hydrogenated castor oil because Kanari lists both as lubricants.  It is argued that the Examiner ignores that this paragraph of Kanari also discloses a long list of other lubricants.  There is no mention of hydrogenated castor oil as a lubricant in Kanari outside this paragraph and Kanari does not provide any comparison between AUCs of composition containing magnesium stearate and hydrogenated castor oil.  Nothing in Kanari suggested that magnesium stearate and hydrogen castor are functionally equivalent in the context of pharmacokinetic properties.  It is argued that the Examiner’s reliance on Kanari is based on impermissible hindsight.  It is argued there is nothing in Park that would have motivated the use of hydrogenated castor oil.  
Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).   While Kanari et al. does teach that various different parameters (i.e. excipients) can affect the bioavailability (paragraph 0003 as pointed to by Applicants).  Kanari et al. expressly teaches an excipient formulation which improves the drugs dissolution rate (paragraph 0022).  In re Best, 562 F.2d 1252, 1254-55 (CCPA 1977). ("[W]here the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on .... Whether the rejection is based on 'inherency' under 35 U.S.C. § 102, on 'prima facie obviousness' under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products.").  For the reasons set forth above, the examiner is of the position that the prior art strongly suggests the same dosage form as structurally claimed and thus would be expected to produce the same AUC.  Secondly, this was not the only argument set forth by the examiner.  The examiner directed Applicants attention to Nilsson ‘847 which teaches ester of fumaric acid in dosage amounts similar to the instant specification and Nilsson ‘790.  Nilsson ‘847 taught a prolonged release composition which is enterically coated and that the AUC overlapped the instant claims.  Therefore, the examiner provided another reference and reason why In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  While Kanari et al. teaches a variety of lubricants which are functionally equivalent, this does not make the use of hydrogenated castor oil any less obvious. “Disclosure of a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. v. Biocraft Laboratories, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Even Applicants own specification recognizes a variety of different lubricants which can be utilized.  This establishes there is no criticality to this particular lubricant.  Regarding the arguments of Park, since Park is not utilized to render hydrogenated castor oil obvious and the examiner maintains such an addition is obvious based on Kanari et al.  The arguments with respect to Park are not persuasive.  
Applicants argue that (2) Nilsson ‘847 teaches a substantially similar composition to Nilsson ‘790 and an alkyl fumarate AUC which overlaps with that instantly claimed.  It is argued that Nilsson ‘847 is not similar to Nilsson ‘790.  Nilsson ‘847 is directed to amino acid salts of alkyl fumarates.  Magnesium stearate is not taught by Nilsson ‘847.  

Applicants argue that (3) the nonstatutory double patenting should be withdrawn.  It is argued none of the ‘514 claims recite the claimed AUC.  Patent ‘514 does not recite polyvinyl pyrrolidone or hydrogenated castor oil.  The same is argued for the ‘160 patent.
Regarding Applicants third arguments, as acknowledged by Applicants the ‘514 patent claims one or more pharmaceutically acceptable excipients.  Thus, while the ‘514 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616